DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6, 9-15, 19-20, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Ueyama 2010/0149794).
Regarding Claim 1; Ueyama discloses a dual-hinged lid assembly (as depicted by Fig.’s 1-3 and 7-9) comprising: a frame (as defined by 2); first and second hinge portions/first and second hinge pieces—claim 11 (whereas 20 comprises 1st hinge portion defined by 21 including 101-102); and a lid (10) pivotably coupled to said frame at said opening—claim 11 via said first and second hinge portions (whereas 10 couples to 2 via 20 and the 1st and 2nd hinge portions thereof-- as depicted by Fig.’s 1-3 and 7-9; wherein 20 is provided in-part in an opening of the frame-2 defined between 15a and 15b-- as depicted by Fig. 1), wherein said first hinge portion is pivotably coupled to said lid (whereas 4 pivots via 21), and said second hinge portion is at said frame and is coupled to said first hinge portion (whereas 41 is at the frame 2 and coupled to the 1st hinge portion 21 via 30—as depicted by Fig.’s 2 and 8-9); and wherein said first hinge portion cooperates with said lid to define a first pivot axis (whereas the 1st hinge portion and lid cooperates to define a 1st axis through 22 and 24), and said first hinge portion cooperates with said second hinge portion to define a second pivot axis spaced from said first pivot axis (whereas the respective hinge portions cooperate to define a 2nd pivot axis through 42 and 44 spaced from the 1st axis through 22, 24); wherein said lid is pivotable from a closed position to an open position via pivoting movement about both of said first and second pivot axes (whereas coordinated rotation between 21 and 41 is employed via link mechanism-60 and a respective drive mechanism-50 of the 1st and 2nd hinge portions—as depicted by Fig.’s 6-9—as set forth by abstract and para.’s 0177, 0209, 0213 and 0226).  

Regarding Claim 2; Ueyama discloses the dual-hinged lid assembly of claim 1, further comprising a first hinge piece forming said first hinge portion and a second hinge piece forming said second hinge portion, wherein said second hinge piece is fixedly coupled to said frame (as depicted by Fig.’s 1,3, and 8—whereas 41 is fixedly coupled to the frame-2 at 4 housed therein—para. 0177).  

Regarding Claim 3; Ueyama discloses the dual-hinged lid assembly of claim 2, wherein both said first hinge piece and said second hinge piece are positioned directly below a portion of said lid in the closed position (as depicted by Fig. 10A—whereas the hinge portions are covered by 10 which further includes covers 7-8 mounted between the frame -2 and the lid -10—as set forth by para. 0221). 
 
Regarding Claim 4; Ueyama discloses the dual-hinged lid assembly of claim 1, wherein said first and second hinge portions are both covered by said lid in the closed position (as depicted by Fig. 10A—whereas the hinge portions are covered by 10 which further includes covers 7-8 mounted between the frame -2 and the lid -10—as set forth by para. 0221).  
 
Regarding Claim(s) 5, 14; Ueyama discloses the dual-hinged lid assembly of claim(s) 1 or 11, wherein said lid is pivotable about 180 degrees from the closed position to the open position (as set forth by para. 0171).  

Regarding Claim(s) 6, 15; Ueyama discloses the dual-hinged lid assembly of claim(s) 5 or 14, wherein said lid is pivotable by about 90 degrees about said first pivot axis (as set forth by para. 0180—wherein portions 22, 24 of the 1st hinge fold at substantially right angles), said lid and said second hinge portion are pivotable together -9-by about 90 degrees about said second pivot axis (wherein the abstract discloses the devices cases or lid and frame folded by providing different axes and the 1st and 2nd hinge portions are rotated by the same angle), and said first pivot axis is parallel to said second pivot axis (where the each axis is parallel---as depicted by fig. 6-9—as further disclosed by parallel axis L1 and L2----para. 0008).  

Regarding Claim(s) 9, 20; Ueyama discloses the dual-hinged lid assembly of claim(s) 1 or 11, wherein one of said frame and said second hinge portion comprises a fixed pivot-stop element extending beneath said lid, wherein said lid rests atop said pivot-stop element in the closed position (as depicted by Fig. 10A-10B—whereas the hinge portions are covered by 10 which further includes covers 7-8 mounted between the frame -2 and the lid -10—as set forth by para. 0221, and is atleast indirectly disposed atop stop-71). 

Regarding Claim(s) 10, 13; Ueyama discloses the dual-hinged lid assembly of claim(s) 1 or 11, wherein said frame and said lid are configured to be secured to a housing that supports one or more electrical or data outlets (whereas the frame and the lid are configured to a housing constituted by 4 and 13 which supports terminals between control boards 3 and 14).  

Regarding Claim 12; Ueyama discloses the dual-hinged lid assembly of claim 11, wherein said first and second hinge pieces are both covered by said lid in the closed position (as depicted by Fig. 10A—whereas the hinge portions are covered by 10 which further includes covers 7-8 mounted between the frame -2 and the lid -10—as set forth by para. 0221).  

Regarding Claim 19; Ueyama discloses the dual-hinged lid assembly of claim 11, wherein said first hinge piece remains fixed relative to said frame during the pivoting movement of said lid (as depicted by Fig.’s 3 and 10A-10B-the hinge and the first piece thereof is fixed relative to the frame 2 in open and closed position).  

Allowable Subject Matter
Claims 7-8, and 16-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7; Ueyama discloses the dual-hinged lid assembly of claim 1, wherein said second hinge portion comprises a pivot stud extending toward said first hinge portion and defines a pivot channel open toward said first hinge portion, wherein said first hinge portion comprises a pivot guide stud that is received in said pivot channel and a pivot bore that receives said pivot stud, and wherein said pivot guide stud traverses along said pivot channel as said second hinge portion pivots relative to said first hinge portion.  Regarding Claim 16; Ueyama discloses the dual-hinged lid assembly of claim 11, wherein said second hinge piece comprises a pivot stud extending toward said first hinge piece and defines a pivot channel open toward said first hinge piece, wherein said first hinge piece comprises a pivot guide stud that is received in said pivot channel and a pivot bore that receives said pivot stud, and wherein said pivot guide stud traverses along said pivot channel as said second hinge piece pivots relative to said first hinge piece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835